Citation Nr: 1442622	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  13-09 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to VA burial benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  
The Veteran served on active duty from January 1931 to March 1933 and from April 1933 to February 1934.  The appellant seeks benefits as his surviving daughter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC., that denied service connection for the cause of the Veteran's death, and an October 2009 decision of the VA Regional Office (RO) in Baltimore, Maryland, that determined, essentially, that new and material evidence had not been received to reopen a claim for entitlement to VA burial benefits.  

The case was later transferred to the Philadelphia, Pennsylvania, Regional Office (RO).

In March 2014, the Board remanded this appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in March 2014, in part, to obtain the Veteran's medical records, dated immediately prior to his death in November 1996 (his terminal hospital records), from the Atlantic General Hospital.  

Pursuant to the March 2014 remand, in a March 2014 letter, the RO requested that the appellant provide the Veteran's medical records, dated immediately prior to his death in November 1996 (his terminal hospital records), from the Atlantic General Hospital.  The appellant was requested to complete and return an enclosed VA Form 21-4124, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each healthcare provider so that treatment information could be obtained.  

In an April 2014 letter, the appellant reported that she had enclosed VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for both the Atlantic General Hospital and the Berlin Nursing Home, respectively.  The respective VA Forms 21-4124, Authorization and Consent to Release Information to the Department of Veterans Affairs, were attached with the appellant's April 2014 letter.  

In another April 2014 letter, the Veteran also reported that she had sent VA Forms 20-4124, Authorization and Consent to Release Information to the Department of Veterans Affairs, for both the Atlantic General Hospital and the Berlin Nursing home, under a separate cover letter.  She also provided an April 2014 response that she had enclosed all remaining information or evidence that would support her claim, with a notation that she had previously sent authorizations to obtain medical records from the Atlantic General Hospital and the Berlin Nursing Home.  

A June 2014 supplemental statement of the case indicated that, in response to the March 2014 Board remand, the appellant was sent a March 2014 letter requesting that she submit and/or specify specific evidence to support her appeal and that the appellant provided a response dated in April 2014 noting that she had no additional evidence to submit in support of her appeal.  

The case was returned to the Board in June 2014.  

An attempt was never made to obtain the Veteran's medical records, dated immediately prior to his death in November 1996 (his terminal hospital records), from the Atlantic General Hospital, as directed pursuant to the March 2014 remand, despite the fact that the appellant had provided the requested VA Form 20-4124, Authorization and Consent to Release Information to the Department of Veterans Affairs, in order to obtain those records.  There was also no attempt to obtain any records immediately prior to the Veteran's death from the Berlin Nursing Home.  The appellant had provided an appropriate authorization form to obtain those records as well.  

A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the March 2014 Board remand has not been accomplished, the Board must again remand the appellant's claims.  

Accordingly, the case is REMANDED for the following:  

1.  Obtain the Veteran's medical records, dated immediately prior to his death in November 1996 (his terminal hospital records), from the Atlantic General Hospital, as well as any records from the Berlin Hospital dated from January 1996 through November 1996.  

2.  Then readjudicate the appeal.  All files, the paper claim file, Virtual VA, and VBMS must be reviewed in conjunction with the adjudication.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



